 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10

11   CRYSTAL HILSLEY, on behalf of                CASE NO.: 3:17-CV-2335-GPC-MDD
12
     herself and all others similarly situated,
                                                  CLASS ACTION
13                       Plaintiff,
14
                                                  ORDER GRANTING JOINT MOTION
     v.                                           FOR LEAVE TO FILE AMENDED
15                                                CLASS ACTION COMPLAINT
16
     OCEAN SPRAY CRANBERRIES, INC.,
                                                  Judge: Hon. Gonzalo P. Curiel
17                       Defendant.
18                                                Date of Removal:      September 19, 2017

19

20
21

22

23

24

25

26
27

28

30
                                                                      3:17-CV-2335
31        ORDER GRANTING MOTION FOR LEAVE TO FILE AMENDED CLASS ACTION COMPLAINT
 1                 ORDER GRANTING MOTION FOR LEAVE TO AMEND
 2         The Court has considered the Parties’ Joint Motion For Leave to File an Amended
 3   Class Action Complaint, which seeks leave of court for Plaintiff to file an Amended Class
 4   Action Complaint in this action that (1) confirms the Court’s previous order (Dkt. No. 193)
 5   dismissing Arnold Worldwide LLC as a defendant in this action, (2) adds a second named
 6   plaintiff, and (3) seeks certification of an expanded proposed class.
 7         GOOD CAUSE APPEARING, the Joint Motion is GRANTED. Plaintiff is granted
 8   leave to file an Amended Class Action Complaint. Plaintiff shall file the First Amended
 9   Class Action Complaint within three (3) from the filing of this order. At the time that
10   Plaintiff’s Amended Class Action Complaint is filed, Defendant shall file its Answer
11   according to the Federal Rules of Civil Procedure. Nothing contained in this Order shall
12   constitute a waiver by Defendant of any rights, claims, or defenses it may have to the
13   Amended Class Action Complaint.
14      IT IS SO ORDERED.
15
     Dated: October 25, 2019
16

17

18

19

20
21

22

23

24

25

26
27

28

30                                                1
                                                                     3:17-CV-2335
31      ORDER GRANTING MOTION FOR LEAVE TO FILE AMENDED CLASS ACTION COMPLAINT
